Case 2:19-cv-13640-AJT-DRG ECF No. 8 filed 03/16/20     PageID.29    Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 MICHELE ROWLEY

                     Plaintiff,
 vs.                                         Hon. Arthur J. Tarnow
                                             Case No. 19-13640

 HARTFORD LIFE AND ACCIDENT
 INSURANCE COMPANY,
 a Connecticut corporation,

                Defendant.
 ________________________________________________________/

       STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

        Upon the parties’ Stipulation as set forth below, and the Court being

  otherwise fully advised in the premises;

        IT IS ORDERED that the above-captioned lawsuit and all claims and

 causes of action therein are dismissed with prejudice and without costs or

 attorneys’ fees.

        IT IS SO ORDERED.


                                        s/Arthur J. Tarnow
                                        ARTHUR J. TARNOW
                                        U.S. DISTRICT JUDGE

 Dated: March 16, 2020
Case 2:19-cv-13640-AJT-DRG ECF No. 8 filed 03/16/20        PageID.30    Page 2 of 2




 We consent to the entry of this Order.

 s/Ilana S. Wilenkin (P61710)                 s/Brian P. Downey
  (w/consent)                                 PEPPER HAMILTON LLP
 ILANA S. WILENKIN (P61710)                   100 Market St, Ste 200
 FELDEHEIM & WILENKIN PC                      Harrisburg, PA 17108
 30300 Northwestern Hwy                       717.255.1155
 Suite 108                                    downeyb@pepperlaw.com
 Farmington Hills, MI 48334                   Attorneys for Defendant
 248.932.3505
 ilana@lawsmf.com
 Attorneys for Plaintiff




                                          2
